Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the independent claims to include features of claim 2 which were previously rejected under Official Notice. The Examiner has used a prior art reference to teach these features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-8, 10-15, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Wang (US 2017/0250951)


Regarding Claim 1,

Kumar (US 10,771,506) teaches a method comprising: 
selecting an entity communicatively coupled to a network (Figure 1B, teaches device 2 which is connected to the network): 
monitoring network traffic associated with the entity (Col. 12, lines 10-17)
determining one or more characteristics of the entity based on the network traffic associated with the entity (Figure 1B, device capability information)(Col. 12, lines 11-12 teaches Geo Ip address/location); 
selecting an access policy based on the one or more characteristics of the entity (Figure 1B, 130, selecting a security policy based on network information including device capability information); 
determining one or more enforcement points closest to the entity based on the network traffic (Col. 14, lines 1-5,  10-15 “security platform may identify network device that are closest to the affected devices…security platform may select one or more the of the network devices as an enforcement device”); 
determining, by a processing device, one or more access rules to be assigned to the one or more enforcement points based on the access policy; and applying the one or more access rules to the one or more enforcement points closest to the entity, wherein the one or more access rules enforce the access policy at the one or more enforcement points (Figure 1B, 140, deploy selected security policy to selected enforcement devices).
Kumar teaches the method of claim 1 but does not explicitly teach further comprising: verifying assignment of the one or more access rules to the one or more enforcement points closest to the entity.
Wang (US 2017/0250951) teaches verifying assignment of the one or more access rules to the one or more enforcement points closest to the entity (Paragraph [0026] teaches validating or verifying firewall policy changes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kumar with the method of verifying assignment of rules to an enforcement point
The motivation is to verify against “erroneous or illogical automatic configuration changes (Paragraph [0026] of Wang)”

Regarding Claim 3,

Kumar and Wang teaches the method of claim 1. Kumar teaches wherein the one or more access rules are assigned to the enforcement point based on a port associated with the entity (Col. 9, lines 4-6, port information is used to assign rules)


Regarding Claim 4,

Kumar and Wang teaches the method of claim 1. Kumar teaches wherein the one or more access rules are configured to control network access in a manner customized for the entity (Figure 5, custom threat feeds).



Regarding Claim 6,

Kumar and Wang teaches the method of claim 1. Kumar teaches wherein the entity is selected based on being detected communicatively coupling to the network (Figure 4, 410 and associated text, “placed in communication with monitored network”)

Regarding Claim 7,

Kumar and Wang teaches the method of claim 1. Kumar teaches wherein the one or more characteristics of the entity include at least one of an identification of the entity, a classification of the entity, location, a user, compliance, or risk (Col. 9, lines 6-21, teaches identification, classification, location)

Regarding Claim 8,

Kumar and Wang teaches the method of claim 1. Kumar teaches wherein the one or more enforcement points comprise at least one of a firewall, a router, a switch, a portion of cloud infrastructure, hypervisor, software- defined networking (SDN) controller, or virtual firewall (Figure 5, 517 enforcement devices)


Regarding Claim 10,

Kumar and Wang teaches the method of claim 1. Kumar teaches wherein the one or more access rules are associated with a destination of communications sent from the entity (Figure 1B, 140, disconnecting based on destination)

Regarding Claim 11,

Kumar and Wang teaches the method of claim 1. Kumar teaches wherein the one or more access rules assigned to an enforcement point comprises at least one of an access control list (ACL), a switch command, or rule or a cloud packet filtering ACL (Col. 12, lines 5-6)

Regarding Claim 12,

Kumar and Wang teaches the method of claim 1. Kumar teaches wherein the entity comprises at least one of a device, an endpoint, a virtual machine, a service, a serverless service, a container, or a user (Figure 1B, client device)

Regarding Claims 13-15, 17

Claims 13-15, 17 are similar in scope to Claims 1, 3-4, 7 and are rejected for a similar rationale.

Regarding Claims 18-20,

Claims 18-20 are similar in scope to Claims 1, 3-4 and are rejected for a similar rationale.




Claims 5, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Wang in view of Kung (US 2018/0234459).


Regarding Claim 5,

Kumar and Wang teaches the method of claim 1, but does not explicitly teach wherein the one or more characteristics of the entity are determined without use of an agent.
Kung teaches one or more characteristics of the entity are determined without use of an agent (Figure 6 and associated text teaches automatically determining characteristics of an entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kumar with Kang
The motivation is to create fast self-service capability for creating network policies (Paragraph [0016])

Regarding Claim 9,

Kumar and Wang teaches the method of claim 1, but does not explicitly teach wherein the one or more access rules are configured using at least one of an application programming interface (API), command line interface (CLI) or a simple network management protocol (SNMP) interface.
Kung teaches wherein the one or more access rules are configured using at least one of an application programming interface (API), command line interface (CLI) or a simple network management protocol (SNMP) interface (Paragraph [0155])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kumar with access rules configured using API as taught by Kang and the results would be predictable (i.e. rules would be configured by API)



Regarding Claim 16,

Claim 16 is similar in scope to Claim 5 and is rejected for a similar rationale.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439